Title: To Thomas Jefferson from Thomas Barclay, 6 July 1787
From: Barclay, Thomas
To: Jefferson, Thomas


L’Orient, 6 July 1787. Encloses a letter written since his arrival there. “It relates intirely to my affair with French & Nephew, and Do’s not Call on you for any Immediate attention. I trouble you with it to shew you that I Did all that I thought my Duty towards these Men.” Lynch, whom TJ saw at Bordeaux, called on Barclay, and they parted “on such terms as made me Expect an accommodation wou’d have Immediately follow’d”; supposes however he was overruled, “for the next day he was as Rancorous as Ever.” Sunday evening Barclay was informed that, at French’s request, on Monday the parliament of Bordeaux would send for him; that firm had prevented his leaving for Paris and “they were Representing to the Parliament, that I availed myself of my Public Character, and was making unnecessary Delays there to screen my self from them. As I Did not wish to be any longer troublesome to the Parliament, I reach’d Nantes in about 60 hours.” Hopes to leave L’Orient soon and to write to TJ from America. The vessel will stop at Tercera; his health and spirits are good. He needs money, and though he knows TJ has “no power to order me any,” has drawn on TJ for 1200 livres at eleven days’ sight in favor of Zachariah Loreilhe (dated Bordeaux, 30 June), “which you will please to order Mr. Grand to Pay, and Place to the Public account.” He will write again.
